CASE 0:17-cv-01212-WMW-TNL Document 388-3 Filed 10/30/18 Page 1 of 4




             EXHIBITF
                                          CASE 0:17-cv-01212-WMW-TNL Document 388-3 Filed 10/30/18 Page 2 of 4
Deliverance LLC and RMA AMENDED Privilege Log                                                                 Paisley Park et. al. v. Boxill et. al                                                                             October 5, 2018
                                                                                                                 0:17-cv-1212 WMW/TNL



No.   File Type           Date                    Document Description                          Email From                                   Email To                                       Email CC                      Privilege Claimed

                                                  Communication with counsel regarding                                                       Kimberly Stephens                                                            Attorney client
                                              Itax matters for unrelated LLC (Not RMA or 1Hayes Van-Remington                                <kimberly@wearerma.com>, Matthew David Staley
                                                                                                                                                                              1                                           privilege; attorney
  65 Email                       6/2/2016 . Deliverance LLC)                                .<hayes@sidebarlegal.co>                         Wilson <matthew@sidebarlegal.co> <david@wearerma.com>                        work product

                                              I Communication with counsel regarding                                                                                                     David Staley
                                                                                            I
                                                  trademark question pertaining to one of                                                                                               1
                                                                                                                                                                                         <david@wearerma.com>, Kimberly Attorney client
                                           RMA's released albums (not Deliverance               Gabrie l Wi lson                             Matthew Wilson                              Stephens                       privilege; attorney
  66 Email                       6/4/2016 lor Prince related)                               l<gabriel@wearerma.com>                          <matthew@sidebarlegal.co>                  r<kimberly@wearerma.com>        work product
                      I
                                              I                                                                                                                                         I
                                                                                                                                                                                                                          Attorney client
                                          ICommunication with counse l regarding            IKimberly Stephens                              Hilary Moriarty                                 David Staley                  privilege; attorney
  67 Email
                      I          6/6/2016 legal invoice                                     _<kimberly@wearerma.com>                        <hilary@srdebarlegal.co>                l<david@wearerma.com>                 work product

                                                                                                                                                                                                                          Attorney client
                                          I communication        with counsel regarding     IHilary Moriarty                                Kimberly Stephens                                                             privilege; attorney
  68 Email        ..             6/6/2016 legal invoice                                     1<hilary@sidebarlegal.co>                       <kimberly@wearerma.com>                                                       work product
                                           Communication with counsel regarding
                                           tax and other essential documents for                                                                                                                                         Attorney client
                                         I unrelated LLC (not RMA or Deliverance            Hayes Van-Rem ington                            Kimberly Stephens                        Matthew Wilson                      privi lege; attorney
  69 Emai l                      6/6/2016 LLC)                                              <hayes@sidebarlegal.co>                         <krmberly@wearerma.com>                 I<matthew@sidebarlegal.co>           work product

                                              Essentia l EIN/registration document of                                                                                                                                    Attorney client
                                              unrelated LLC with counsel's notations.                                                                                                                                    privilege; attorney
  70 Attachment                  6/6/2016 ]Attorney work product
                                                                                                                                                                                    !                                    work product

                                           Essential EIN/registration document of                                                                                                                                        Attorney client
                                           unrelated LLC with counsel's notations.                                                                                                                                       privilege; attorney
  71 Attachment                  6/6/2016 1Attorney work product                                                                                                                    I                                    work product

                                          IEssentia l EIN/registration document of                                                                                                                                       Attorney client
                  I                                                                         1
                                              unrelated LLC with counsel's notations .                                                                                              I                                    privilege; attorney
  72 Attachment                  6/6/2016 1Attorney work product                                                                                                                                                         work product


                                          I
                                                                                                                                            <matthew@sidebarlega l. co>, Kimberly
                                              Communication with counsel regarding                                                          Stephens <kimberly@wearerma.com>,       I                                    Attorney client
                                           prospective formation details for                                                  Gabrie l Wilson                                                                            privilege; attorney
  73 Email                       6/7/2016 ,company for Deliverance EP project               I
                                                                                            David Staley <david@wearerma.com> <gabriel@wearerma.com>                                                                     work product
                  I                                                                                                                                                                 f


                                                                                                                                            David Staley <david@wearerma.com>,
                                          I communication with counsel regarding                                                            Kimberly Stephens                                                            Attorney cl ient
                  I
                                          I prospective      formation details for          IMatthew Wilson                                 <kimberly@wearerma.com>, Gab ri el      I Christian
                                                                                                                                                                                            Flowers                      privilege; attorney
  74 Email                       6/7/2016 Jcompany for De liverance EP project              <matthew@sidebarlegal.co>                       Wilson <gabrie l@wearerma.com>          <intern@sidebarlegal.co>             work product

                  I                      ]Communication with counsel regarding                                                                                                      <matthew@sidebarlega l.co>,          Attorney client
                                          prospective formation details for                 Gabriel Wilson                                                                          Kimberly Stephens                    privilege; attorney
 75 Email                        6/7/2016 company for Deliverance EP project                <gabriel@wearerma.com>                          David Staley <david@wearerma.com>       <kimberly@wearerma.com>              work product




                                                                                                                       Page 6of173
CASE 0:17-cv-01212-WMW-TNL Document 388-3 Filed 10/30/18 Page 3 of 4




              EXHIBIT G
CASE 0:17-cv-01212-WMW-TNL Document 388-3 Filed 10/30/18 Page 4 of 4




  troy@spot i fy. com
  On a   ,.,a   LIAI 1   • ..,   n
